Citation Nr: 1420518	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-08 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to an increase initial evaluation for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) White River Junction, Vermont.

The Veteran testified before the Board at a September 2012 hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to an initial evaluation in excess of 70 percent for PTSD.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected PTSD.  The Veteran's last VA examination was in July 2011.  Since that time numerous statements have been submitted to the record that indicate the Veteran's PTSD symptoms have increased in severity.  See August 2012 Supervisor's Statement, August 2012 R.T.L.'s Statement, August 2012 K.L.'s Statement, August 2012 L.L.'s Statement.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, in the Veteran's September 2012 testimony it was noted that the Veteran receives treatment from the VA community-based outpatient clinic (CBOC) in Colchester, Vermont.  Records related to such treatment have not been associated with either the paper or virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).

Finally, entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

As discussed above, the Veteran's most recent VA examination occurred in July 2011.  At that time the VA examiner noted there is no indication that the Veteran is unable secure or maintain gainful employment.  However, numerous statements of record make clear that the Veteran's PTSD symptoms have become more severe since last examination and may affect his employability.  See August 2012 Supervisor's Statement, August 2012 R.T.L.'s Statement, August 2012 K.L.'s Statement, August 2012 L.L.'s Statement.  Furthermore, at the time of the July 2011 examination the Veteran was employed but has since stopped working.  August 2012 Supervisor's Statement.  

Given the evidence of record, a remand is necessary to allow for an examination that considers unemployability in light of Veteran's service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from the Colchester, Vermont, CBOC.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file, including this remand, must be made available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition. The examination report must include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

3. Also schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability.

The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



